PER CURIAM.
The appellant, Tamatha Woodard, a minor, sued General Motors Corporation and others for injuries she sustained when she was thrown into an exposed gear shift lever in an automobile accident. The trial court granted a summary judgment in favor of General Motors.
Our review of the record convinces us that Dr. Robert Brenner’s deposition implicates General Motors in genuine issues of material fact regarding fault and proximate cause.
Accordingly, the cause was not ripe for summary judgment and the judgment appealed from must be reversed.
REVERSED AND REMANDED.
DOWNEY, HURLEY and DELL, JJ., concur.